       Case 4:20-cv-00202-WS-HTC Document 6 Filed 08/12/20 Page 1 of 2



                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



TRACE BECKFORD,

      Plaintiff,

v.                                                          4:20cv202–WS/HTC

SEC’Y, STATE OF FLA.,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 5) docketed July 10, 2020. The magistrate judge recommends that this case be

dismissed without prejudice for failure to state a claim, failure to prosecute, and

failure to comply with a court order. Plaintiff has filed no objections to the report

and recommendation.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 5) is adopted
       Case 4:20-cv-00202-WS-HTC Document 6 Filed 08/12/20 Page 2 of 2



                                                                              Page 2 of 2


and incorporated by reference in this order of the court.

      2. Plaintiff’s complaint and this action are hereby DISMISSED without

prejudice for failure to state a claim, failure to comply with a court order, and

failure to prosecute the case.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this              12th     day of     August     , 2020.



                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
